Title: John Ross to the American Commissioners, 12 March 1778
From: Ross, John
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Honorable Gentlemen
Nantes 12th March 1778
I did myself the honour to address you on the 26th. and 28 Ultimo. Being since without the favour of any of Your’s, Permit me to repeat my request of being informed by you Honorable Gentlemen What has been done with those books and papers carryed off from hence by Mr. Wm. Lee. Yesterday I heard, and not before, of a very timely precaution he took on the day of his departure, of geting Mr. Blake and Mr. Lloyde of So. Carolina, to put both their Seals on the trunk, as if it had never been touched by him, no doubt to impose on the Commissioners as taking the liberty to carry off the whole. With this litle Subterfuge, had he but succeeded in his application to those Gentlemen and Mr. Geo. Redhead in the certificate applied for, after a previous four days private examination of all those papers of both a Public and private Nature, it woud add to the farce, and probably derive a temporary satisfaction from his own Sagacity and Prudence.
The Henrietta Brown being detained long in Nantes River by Contrary winds, was prevented from Joining the Convoy. The Captain however embraceing the first fair wind took his departure from St. Nazer on the morning of 3d Inst. and hope may be fortunate to get clear of those Seas and safe, the winds proveing favourable ever since. I sent orders to stop him untill I heard from you, but my letter’s come too late. Therefore whatever happen’s, I have the Satisfaction in my own breast, that nothing has been ommited on my part in the execution and dispatch of the business.
Last post brought me the inclosed Copy’s of the Honble. Arthur Lee’s letters, wrote by him to spain. Haveing accordingly Proofe therefrom of his undetermined opinion in regard to the Purchase of half the Cutter Revenge, made by Mr. Hodge and me, I hope the Honble. Commissioners will not keep this business any longer in a State of uncertainty. I wish only to conduct every concern of mine openly and fairly, as the surest and best way to gaurd against disputes. Nor have I a desire for any kind of bargain (however favourable the prospect) which may lead to after altercations or reflections. I have the honour to be with particular Respect Honorable Gentlemen Your very obedient Servant
Jno. Ross
The Honourable Commissioner’s Benj: Franklin S: Deane & A Lee Esqrs
 
Notations: [in John Adams’ hand] Mr. Ross 12 March 1778 [in Arthur Lee’s hand] This letter was not shewn to me. June 26th. 1778
